Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 5 and 6 (see Remarks page 1 filed on 02/04/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Saeda (US 2015/0103376) discloses image forming apparatus including: a near field communication unit configured to make a short-range wireless communication with a portable information processing device including a display unit; a recognition unit configured to recognize a portable information processing device that is within a communicable range through communication via the near field communication unit; a job setting unit configured to transmit data for displaying a job setting screen on the display unit of the recognized portable information processing device, via the near field communication unit; and a job control unit configured to execute a job in response to a start instruction of the job, wherein the job setting unit receives a job setting, which is made by using the job setting screen, via the near field communication unit after the recognition to receive the job setting from the portable information processing device, and the job control unit receives a start instruction for the job whose job setting is received, (Para 0028-0142). However, Saeda does not disclose in the affirmative, “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connect with the device determined to execute the image processing request.”
Further, the next closest prior art Fukuda (US 2014/0106777) discloses data processing system includes a distribution apparatus and a communication terminal. The distribution apparatus includes a distribution unit that distributes a wireless signal containing unique data unique to the distribution apparatus. The communication terminal receives the wireless signal distributed by the distribution apparatus. A position data indicating a position of the distribution apparatus and a predetermined threshold value pertaining to a signal strength of the wireless signal received by the communication terminal are identifiable based on the unique data. The communication terminal includes a determination unit that determines whether to indicate that a current position of the communication terminal is the position data by referring to the predetermined threshold value, (Para 0067-0345). However, Fukuda does not disclose in the affirmative, “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connect with the device determined to execute the image processing request.”
Finally, the next closest prior art Yoon et al (US 2015/0223145) discloses method for controlling an electronic device is provided. The method includes recognizing an access point located within a threshold range in which signals are transmittable/receivable from the electronic device, in order to connect the electronic “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connect with the device determined to execute the image processing request.”
Therefore, the prior arts Saeda, Fukuda and Yoon et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connect with the device determined to execute the image processing request.”

Regarding independent claim 5, the closest prior art, Saeda (US 2015/0103376) discloses image forming apparatus including: a near field communication unit configured to make a short-range wireless communication with a portable information processing device including a display unit; a recognition unit configured to recognize a portable information processing device that is within a communicable range through  “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connecting with the device determined to execute the image processing request.”
Further, the next closest prior art Fukuda (US 2014/0106777) discloses data processing system includes a distribution apparatus and a communication terminal. The distribution apparatus includes a distribution unit that distributes a wireless signal containing unique data unique to the distribution apparatus. The communication terminal receives the wireless signal distributed by the distribution apparatus. A position data indicating a position of the distribution apparatus and a predetermined threshold value pertaining to a signal strength of the wireless signal received by the communication terminal are identifiable based on the unique data. The communication terminal includes a determination unit that determines whether to indicate that a current position of the communication terminal is the position data by referring to the “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connecting with the device determined to execute the image processing request.”
Finally, the next closest prior art Yoon et al (US 2015/0223145) discloses method for controlling an electronic device is provided. The method includes recognizing an access point located within a threshold range in which signals are transmittable/receivable from the electronic device, in order to connect the electronic device to an external network, determining whether the electronic device is currently moved based on information related to at least one of the access point and the external network, and deciding on whether to prevent connection of the electronic device to the access point based on a result of the determining whether the access point is currently moved, (Para 0023-0179). However, Yoon et al does not disclose in the affirmative, “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connecting with the device determined to execute the image processing request.”
Therefore, the prior arts Saeda, Fukuda and Yoon et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connecting with the device determined to execute the image processing request.”

Regarding independent claim 6, the closest prior art, Saeda (US 2015/0103376) discloses image forming apparatus including: a near field communication unit configured to make a short-range wireless communication with a portable information processing device including a display unit; a recognition unit configured to recognize a portable information processing device that is within a communicable range through communication via the near field communication unit; a job setting unit configured to transmit data for displaying a job setting screen on the display unit of the recognized portable information processing device, via the near field communication unit; and a job control unit configured to execute a job in response to a start instruction of the job, wherein the job setting unit receives a job setting, which is made by using the job setting screen, via the near field communication unit after the recognition to receive the job setting from the portable information processing device, and the job control unit receives a start instruction for the job whose job setting is received, (Para 0028-0142). However, Saeda does not disclose in the affirmative, “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connect with the device determined to execute the image processing request.”
“after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connect with the device determined to execute the image processing request.”
Finally, the next closest prior art Yoon et al (US 2015/0223145) discloses method for controlling an electronic device is provided. The method includes recognizing an access point located within a threshold range in which signals are transmittable/receivable from the electronic device, in order to connect the electronic device to an external network, determining whether the electronic device is currently moved based on information related to at least one of the access point and the external network, and deciding on whether to prevent connection of the electronic device to the “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connect with the device determined to execute the image processing request.”
Therefore, the prior arts Saeda, Fukuda and Yoon et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “after detecting the user operation indicating to start the image processing request, determine, based on the radio wave received from at least one of the plurality of devices, one of the plurality of devices as a device that is to execute the image processing request; and connect with the device determined to execute the image processing request.”

Dependent claims 2-4 and 7-12 are allowed because of their dependency to claims 1, 5 and 6 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677